Decided that false representations made at a master’s sale fay a defendant in the suit, as to the situation of the property, and the amount of its rental, although such representations were disavowed by the master, will, if the purchaser is deceived thereby, he a sufficient ground for his being discharged.
That as a master continues in office for the period of six months after the expiration of his term of office, for the purpose of completing proceedings commenced before him previously, his certificate as to proceedings had before him after-*71wards is considered as being under his official oath, and will be evidence of the matters contained therein.
Order appealed from affirmed with costs.